                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DOROTHY WEDYKE,

                  Plaintiff,
                                             Case No. 18-CV-10168
vs.                                          HON. GEORGE CARAM STEEH

SPEEDWAY LLC,

              Defendant.
__________________________/

  ORDER DENYING DEFENDANT’S MOTION IN LIMINE (ECF No. 35)

      This is a premises liability action arising out of Plaintiff Dorothy

Wedyke’s fall at Defendant Speedway LLC’s gas station in Sterling

Heights, Michigan. Now before the court is Defendant’s motion in limine to

exclude Plaintiff’s July 9, 2019 photographs of the location of her fall. For

the reasons set forth below, Defendant’s motion shall be DENIED.

                                I. Background

      On December 17, 2016, Plaintiff fell at a Speedway gas station in

Sterling Heights. Plaintiff maintains that her boot caught in a defect in the

pavement which was hidden by the slush. Defendant, on the other hand,

maintains that Plaintiff slipped on slush which was open and obvious, or

that any defect in the pavement was not an unreasonably dangerous

condition. There is no dispute that Plaintiff broke her wrist and required
                                       -1-
surgery. Plaintiff alleges it is a permanent injury, and that she suffers dull

pain daily. She is seeking pain and suffering damages only and has no

claim for economic losses or medical expenses.

       Plaintiff plans to introduce at trial ten photographs of the Speedway

gas station where the incident took place taken on July 9, 2019, and

produced to Speedway on July 11, 2019. Defendant argues the

photographs should be excluded because (1) they do not accurately depict

the scene as it existed on December 17, 2016 when Plaintiff fell, and (2)

will confuse or mislead the jury as they are remote in time from the date of

Plaintiff’s fall.

                             II. Standard of Law

       A motion in limine is a motion “’to exclude anticipated prejudicial

evidence before the evidence is actually offered.’” Louzon v. Ford Motor

Co., 718 F.3d 556, 561 (6th Cir. 2013) (quoting Luce v. United States, 469

U.S. 38, 40 n.2 (1984)). The goal of a motion in limine is “‘to narrow the

evidentiary issues for trial and to eliminate unnecessary trial interruptions.’”

Id. (quoting Bradley v. Pittsburgh Bd. of Educ., 913 F.2d 1064, 1069 (3d

Cir. 1990)). But motions in limine are usually reserved for situations where

the evidence to be eliminated is clearly inadmissible for any purpose. See

Jonasson v. Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir.


                                      -2-
1997). In general, “a better practice is to deal with questions of

admissibility of evidence as they arise” at trial. Sperberg v. Goodyear Tire

& Rubber Co., 519 F.2d 708, 712 (6th Cir. 1975).

      Evidence is relevant if “(a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Fed. R. Evid. 401. Relevant

evidence may still be excluded by the court if “its probative value is

substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

                                 III. Analysis

      Defendant argues the recent photographs of the Speedway gas

station do not accurately depict the conditions as they existed at the time of

Plaintiff’s fall on December 17, 2016, and must be excluded under Federal

Rule of Evidence 403 because they are likely to confuse or mislead jurors.

Plaintiff, on the other hand, maintains that she plans to use the

photographs to suggest that the perspective of the surveillance video may

have distorted the location of the alleged defect in the pavement. Plaintiff

has demonstrated the relevance of the recent photographs. Any

differences between the recent photographs taken this summer, and the


                                     -3-
scene as it existed at the time of Plaintiff’s fall two years ago in the winter,

can easily be highlighted by Defendant at trial, including by reference to the

surveillance video. Also, the jury will be able to compare the photographs

to the surveillance video and come to their own conclusions. The court is

confident that the jurors will be able to fairly evaluate all of the evidence,

including the recent photographs, and that there is no risk of prejudice by

admitting them.

                                     IV. Conclusion

      For the reasons set forth above, Defendant’s motion in limine (ECF

No. 35) is DENIED.

      IT IS SO ORDERED.

Dated: September 18, 2019
                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE




                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                    September 18, 2019, by electronic and/or ordinary mail.

                                     s/Marcia Beauchemin
                                         Deputy Clerk




                                             -4-
